Stratton, J.,
concurring. While I absolutely defend the right of free speech, as that right has been the backbone of this country’s strength, I am also troubled that the rights of the minority under the First Amendment often are so zealously guarded that the rights of the majority suffer in the balance.
In this case, were the demonstrations on a public street in front of city hall, or a government building, and in an open area containing no private residences, I would have no hesitation to defend the right to confront as part of free speech. However, I am greatly troubled that these demonstrations took place on a narrow, residential street, in a city with a police force ill-suited for dealing with demonstrations of this magnitude. This is a street where cars go to and from work, where children come home from school and where residents live and play. They are being subjected to someone else’s exercise of free speech aimed at a party whose issues have nothing to do with their own, in an environment with a potential for violence. Ironically, the residents on the street testified that the major concern to them was the media and their intrusion into the neighbors’ private lives. The only near-violent incident was when a neighbor threatened to throw rocks at a cameraman.
However, a careful review of the record convinces me that a clear and present danger did not exist, despite the claims in the briefs and the oral arguments. The statements by Rabbi Weiss and representatives of the Ku Klux Klan, as well as instances of prior confrontation, create a scenario for possible violence to occur. The law requires more than a possibility. In testimony, each side stated its intention to abide by the orders of the officers and its desire to demonstrate peaceably. No indication of problems or violence had yet arisen. Under these conditions, the law allows such a right of confrontation for purposes of free speech.
*311While the remedy fashioned by the court seems reasonable for the safety and protection of the residents of the street, the status of the law, wisely or not, appears to more zealously guard the rights of demonstrators to exercise their free speech than the rights of others to peaceably enjoy their homes. It is both a strength and a weakness of our system. Therefore, I reluctantly concur in the conclusions of the majority.